Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.    Claims 1,5,8,13,15,20,and 27 are is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Roessel et al. ( 2012/075989).

   For claims 1,5,8,13,15,20,and 27, Roessel et al. ( 2012/075989).discloses a system/method comprising:
a method of wireless communication performed by a user equipment, comprising: receiving downlink control information that schedules an uplink communication in an uplink frequency band (see "eNodeB scheduler deciding on the allocation of resource blocks to the UE can control the UE emissions" in par. [0090]); and transmitting, at an uplink frequency within the uplink frequency band, the uplink communication with a power that varies over the uplink frequency band based at least in part on a location of the uplink frequency relative to a downlink frequency band associated with the UE (see "The UL scheduler may counter- act UE-to-UE interference or UE self-interference based on multiple sets of upper and lower allocation limits up to PRB resolution and may also take into account reducing the maximum UE transmit power depending on the actual UL allocation width and position" in par. [0097] together with "UE self-interference can be reduced by limiting a UE's UL allocation in bandwidth and/or transmit power depending on the micro duplex distance and allocation bandwidth of its downlink." in connection with Figure 7); 
wherein the power varies over the uplink frequency band based at least in part on a frequency gap between the uplink frequency and the downlink frequency band( See details of figure 7);  
further comprising: determining a set of power offsets, of the one or more sets of power offsets, or a set of power scaling values, of the one or more sets of power scaling values, that is to be used for the uplink communication at the uplink frequency based at least in part on at least one of a frequency gap between the uplink frequency and the downlink frequency band, or whether a downlink communication in the downlink frequency band is scheduled to overlap in time with the uplink communication( See details of figure 7); and 
wherein the memory and the one or more processors are further configured to: apply a first set of one or more power control parameters for a first sub-band of the uplink communication; and apply a second set of one or more power control parameters for a second sub- band of the uplink communication, wherein the uplink communication is transmitted over at least the first sub-band based at least in part on the first set of one or more power control parameters and the second sub-band based at least in part on the second set of one or more power control parameters( See details of figure 7).


4.   The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.   Claims 2,4,14,21,and 28 are  rejected under 35 U.S.C. 103 as being unpatentable over Roessel et al. in view of Zhang et al. ( 2018/146433).

  For claims 2,4,14,21,and 28,  Roessel et al. discloses all subject matters of the claimed invention with the exception of further comprising: applying a first set of one or more power control parameters for a first sub-band of the uplink communication; and applying a second set of one or more power control parameters for a second sub- band of the uplink communication, wherein the uplink communication is transmitted over at least the first sub-band based at least in part on the first set of one or more power control parameters and the second sub-band based at least in part on the second set of one or more power control parameters in a communications network. Zhang et al. from the same or similar fields of endeavor teaches a provision of further comprising: applying a first set of one or more power control parameters for a first sub-band of the uplink communication; and applying a second set of one or more power control parameters for a second sub- band of the uplink communication, wherein the uplink communication is transmitted over at least the first sub-band based at least in part on the first set of one or more power control parameters and the second sub-band based at least in part on the second set of one or more power control parameters (See paragraph 0019). Thus, it would have been obvious to the person of ordinary skill in the art at the time of the invention to use further comprising: applying a first set of one or more power control parameters for a first sub-band of the uplink communication; and applying a second set of one or more power control parameters for a second sub- band of the uplink communication, wherein the uplink communication is transmitted over at least the first sub-band based at least in part on the first set of one or more power control parameters and the second sub-band based at least in part on the second set of one or more power control parameters as taught by Zhang et al. in the communications network of Roessel et al. for the purpose of controlling the power.

7.   Claims 6,7,9,16,17,18,19,23,24,25,and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Roessel et al. in view of Chen et al. (2018/227912).

   For claims 6,7,9,16,17,18,19,23,24,25,and 40, Roessel et al.  discloses all subject matters of the claimed invention with the exception of 
further comprising: receiving information that identifies at least one of: one or more sets of power offsets for a plurality of sub-bands of the uplink frequency band, or one or more sets of power scaling values for a plurality of symbols in which the uplink communication is scheduled, 
further comprising: receiving an indication of a set of power offsets, of the one or more sets of power offsets, or a set of power scaling values, of the one or more sets of power scaling values, that is to be used for the uplink communication at the uplink frequency; and   
further comprising: determining respective transmit powers for multiple sub-bands of the uplink frequency band based at least in part on a set of power offsets, wherein the power varies over the uplink frequency band based at least in part on the respective transmit powers. Chen et al. from the same or similar fields of endeavor teaches a provision of further comprising: receiving information that identifies at least one of: one or more sets of power offsets for a plurality of sub-bands of the uplink frequency band, or one or more sets of power scaling values for a plurality of symbols in which the uplink communication is scheduled. 
further comprising: receiving an indication of a set of power offsets, of the one or more sets of power offsets, or a set of power scaling values, of the one or more sets of power scaling values, that is to be used for the uplink communication at the uplink frequency; and   
further comprising: determining respective transmit powers for multiple sub-bands of the uplink frequency band based at least in part on a set of power offsets, wherein the power varies over the uplink frequency band based at least in part on the respective transmit powers ( See paragraph 0057).
. Thus, it would have been obvious to the person of ordinary skill in the art  before the effective filing date of the claimed invention to use further comprising: receiving information that identifies at least one of: one or more sets of power offsets for a plurality of sub-bands of the uplink frequency band, or one or more sets of power scaling values for a plurality of symbols in which the uplink communication is scheduled. 
further comprising: receiving an indication of a set of power offsets, of the one or more sets of power offsets, or a set of power scaling values, of the one or more sets of power scaling values, that is to be used for the uplink communication at the uplink frequency; and   
further comprising: determining respective transmit powers for multiple sub-bands of the uplink frequency band based at least in part on a set of power offsets, wherein the power varies over the uplink frequency band based at least in part on the respective transmit powers as taught by Chen et al.  in the communications network of Roessel et al. for the purpose of controlling the power.


8.   Claims 10,12,25,and 26 are  rejected under 35 U.S.C. 103 as being unpatentable over Roessel et al. in view of Chang et al. (2018/287673).
  For claims 10,12,25,and 26 ,  Roessel et al. discloses all subject matters of the claimed invention with the exception further comprising: receiving information that identifies a plurality of filters for processing a baseband signal associated with the uplink communication; and receiving an indication of a filter, of the plurality of filters, that is to be used for processing the baseband signal; and   further comprising: processing a baseband signal associated with the uplink communication using a filter, wherein the power varies over the uplink frequency band based at least in part on processing the baseband signal using the filter in a communications network. Chang et al. from the same or similar fields of endeavor teaches a provision of 
exception further comprising: receiving information that identifies a plurality of filters for processing a baseband signal associated with the uplink communication; and receiving an indication of a filter, of the plurality of filters, that is to be used for processing the baseband signal; and   further comprising: processing a baseband signal associated with the uplink communication using a filter, wherein the power varies over the uplink frequency band based at least in part on processing the baseband signal using the filter ( See paragraph 0264). Thus, it would have been obvious to the person of ordinary skill in the art at the time of the invention to use exception further comprising: receiving information that identifies a plurality of filters for processing a baseband signal associated with the uplink communication; and receiving an indication of a filter, of the plurality of filters, that is to be used for processing the baseband signal; and   further comprising: processing a baseband signal associated with the uplink communication using a filter, wherein the power varies over the uplink frequency band based at least in part on processing the baseband signal using the filter as taught by Chang et al. in the communications network of Roessel et al. for the purpose of controlling the filters on the network..

9.The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Khoshevisan (2022/0225245) is cited to show a system which is considered pertinent to the claimed invention. 

10.Claims 3,11,and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476